Dewey, J.
If Samuel W. Bickham and wife acquired a legal settlement in Boston, it was under Si. 1793, c. 34, § 2, clause 12th, which provided that a citizen should gain a settlement by a residence for the space of ten years together, and by payment of all state, county or town taxes, duly assessed on his poll or estate, for any five years within said time. The expenses now sued for were all incurred prior to November 23d 1838, at which period it is not contended that there had been any such payment of taxes as said statute required ; so that if the right of the plaintiffs to recover depends upon the place of legal settlement of the paupers, at the time of the incurring of the expense for their support and maintenance, the case is a very clear one in favor of the plaintiffs.
But it is contended by the defendants, that their liability for the support of paupers in a house of correction is of a peculiar character, and that the demand arises only after an auditing of the accounts of the master of the house, and a certificate, by the overseers, of such auditing, and of the amount due from the party liable for the maintenance of such paupers, and a notice thereof to such party ; and that the question of legal settlement of the paupers is to be referred to the time when the accounts are audited and certified. It is then said, that the facts stated show an inchoate right of Bickham to acquire and perfect a legal settlement in Boston, which, if effected before the accounts for the expenses, which are sued for, were audited and certified, will operate to defeat the right of the plaintiffs to recover in this action.
*281It is true, that at the time when these accounts were audited and certified, the paupers had, by a recent payment of taxes for seven years, by Samuel W. Bickham, acquired their legal settlement in Boston. Can this state of things so change the relation of these parties, as to discharge the defendants from liability for expenses incurred in supporting the paupers while their settlement was in Amesbury ? It seems to us, that the natural and proper construction of the statute is, that the liability is to be determined by the place of the paupers’ settlement at the time when the expense for their support is incurred, and not by the place of their settlement at the time of auditing and certifying the accounts of such expense. To sustain the contrary doctrine would be to hold that a town, not originally liable to maintain the paupers during any part of the time in which the expenses were incurred, might yet be charged subsequently for those expenses, if, during a future period—that is, if during the next succeeding six months, and before the certifying of the amount of such expense, by the overseers of the house of correction— they had, in any manner, acquired a settlement in such .town. Such a construction would be unreasonable, and contrary to the general principle upon which such liability rests; and we cannot sanction it.
An objection of a different character is taken to the recovery of a part of these expenses ; to wit, that accounts for the support of paupers in houses of correction are required by law to be audited and certified by the overseers of such houses, at least twice in each year. Rev. Sts. c. 143, § 15. This objection seems to be well taken, in point of fact, and sustained by the statute provisions. It was intended to require an early auditing of the accounts, to insure accuracy in their details. The omission to audit and certify the accounts, within the period required by law, is a material omission in another point of view. It protracts indefinitely the period of liability on the part of the town in which the pauper has a settlement; the -ight of action being limited, by the statute, to two years after the account shall nave been certified by the overseers. The statute doubtless intended a limitation of claims of this nature, of a term much *282less than that prescribed by the general statute of limitations. But this intention may be entirely defeated, if the auditing and certifying of them may be indefinitely postponed.
The result is, therefore, that the plaintiffs are entitled to recover so much only of their demand, as was duly audited and certified according to the directions of the statute. The claim for the support, which was furnished from December 1836 to April 1837, cannot be recovered.